[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR APPLICATION FOR INVESTIGATION INTO COMMISSION OF CRIME PURSUANT TO C.G.S. 54-47c
Plaintiffs allege in this pending civil action that they are victims of crimes perpetrated against them by police CT Page 5227 officers and request the court to have same investigated pursuant to C.G.S. 54-47c.
The States Attorney for the Judicial District of Fairfield has previously investigated this matter and concluded "the information gathered falls far short of the level required to establish guilt beyond a reasonable doubt." The matter has also been brought to the attention of the Chief State's Attorney, Office of Internal Affairs, United States Attorney General and the Criminal Justice Division of the Federal Bureau of Investigation whose investigation is not yet completed.
The court has further considered the purpose and applicability of C.G.S. 54-47c to this type of situation, the possible constitutional problems involving the separation and division of powers among the executive, legislative and judicial branches of government, the precedents which could be established and the facts as presented in this particular case.
The motion is denied.
BALLEN, JUDGE